Fowler, J.
The case is before us on appeal from an order appointing commissioners in condemnation proceedings. That an order appointing commissioners in proceedings for condemnation under ch. 32, Stats., is not appealable was held in Manns v. Marinette & M. P. Co. 205 Wis. 349, 355, 235 N. W. 426, 238 N. W. 624. The correctness of this ruling was vigorously attacked on motion for rehearing but was upheld. It was followed in Tobin v. Willow River P. Co. 208 Wis. 262, 242 N. W. 480. The point must be considered as definitely settled.
This court is without jurisdiction when the order sought to be reviewed is not appealable. In such case the court cannot consider the merits. Schlesinger v. Schroeder, 210 Wis. 403, 245 N. W. 666; Jones v. United States F. & G. Co. 210 Wis. 6, 245 N. W. 650; Gilbert v. Hoard, 201 Wis. 572, 230 N. W. 720; Estate of Fish, 200 Wis. 61, 227 N. W. 272; Appleton v. Greenspon, 202 Wis. 322, 232 N. W. 598; 1 Callaghan’s Wis. Dig. p. 115, § 8.
By the Court. — The appeal is dismissed.